When this case was called a motion to dismiss the writ of qrror, was submitted by counsel for the state upon two grounds, to-wit: 1st. Because not made returnable to the proper term. 2d. Because there had been no valid service of the bill of exceptions. It is unnecessary to report the facts upon which the first ground was based, as it is covered by the decision in the preceding case.' As to the second ground the facts were as follows:
The case was tried at the April adjourned term, 1874, of Dougherty superior court. Thomas R. Lyon, Esq., represented the state as solicitor general pro tem. at that term. The court adjourned on June 20th, 1874. He acknowledged service of the bill of exceptions, as solicitor general pro tem., on June 23d, 1875.
The motion was sustained and the writ of error dismissed.